Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claim 1 is cancelled
Claims 2-27 are pending. 
Claims 22-27 are new.
Claims 2 and 12 are amended. 
Response to Remarks:
Regarding 101:
The Applicant asserts that a practical application exists. However, as shown below, a practical application for the purposes of 101 has not been established. The additional elements are within a high level of generality in purpose and explanation.

Regarding 103:
The Applicant asserts that the newly amended claims overcome the prior art. However, upon further search and examination, the Examiner has found a new 103 rejection that is set forth below.









 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 2-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. Specifically, the claims are directed to the abstract idea of organizing human activity. 
 

Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 2 and 12 when “taken as a whole,” are directed to the abstract idea of organizing human activity.


Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea.  Such as, “…processor…sensors…monitoring system…computer…controller…”

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) as well-understood, routine, conventional. (MPEP 2106.05(d))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.

As a result, Examiner asserts that claims 3-11 and 13-27 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea. 

Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:

Claims 2 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 2 and 12 do  include various elements that are not directed to the abstract idea.  These elements include, “…processor…sensors…monitoring system…computer…controller…” These amounts to generic computing elements performing generic computing functions and a high level of generality.

In addition, Fig. 1 and 5 of the Applicant’s specifications detail any combination of a generic computer system program to perform the system.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.

Claims 3-11 and 13-27 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 2 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 10-17, 20-27 and  are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (US Pub. No. 2003/0206100) (hereinafter, Richman) in view of Huhtala et al. (US Pub. No. 2008/0082254) (hereinafter, Huhtala) in further view of Amis et al. (US Pub. No. 2011/0046920) (hereinafter, Amis) in further view of Yukisachi (Japanese Patent No. JP2007179366A)

As per claim 2, 
Richman teaches, 
a monitoring system that is configured to monitor a property, the monitoring system comprising:
(Abstract)
one or more sensors that are located throughout the property and that are configured to generate sensor data; and
(paragraph 90-92 wherein the prior art discussing levels I and II, wherein in those levels the sensors are hardware located are the site are monitoring and tracking the guard)
  
one or more computers that are configured to perform operations comprising:

Richman does not teach, however, Huhtala does teach,
receiving an indication of a guard tour path at the property;
(paragraph 35, noting, “…The terminal 102 records a number of waypoints 112 and stores the readings as data 114 on the device. The data 114 may include a latitude, longitude, elevation, time, and quality of location fix for each of the points 112…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Huhtala within the invention of Richman with the motivation of using GPS to keep users safe.  Both inventions are within the same field of endeavor, namely user safety. Moreover, given both inventions are within the same field of endeavor, there is a high likelihood of success by their combination. 

Richman teaches,
receiving sensor data from the one or more sensors included in the monitoring system that is configured to monitor the property;
(paragraphs 90-92 see above notations)

determining that the sensor data indicates unusual activity at the property;
(paragraphs 115-117 teaching by example of breaking a window)

determining a location on the property associated with the unusual activity; and
(paragraph 117, teaching by example, floor 5)

Richman/Huhtala do not teach, however, Amis does teach,
In response to determining the location on the property associated with the unusual activity, adding the location as a checkpoint on the guard tour path.
(Abstract and paragraph 15, noting “…The assistance can be, for example, in the form of deterrents, alerting first responders to go to the scene, sending security personnel to the scene…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.


Richman/Huhtala/Amis do not explicitly teach, however, Yukisachi does teach,
in response to adding the location as a checkpoint on the guard tour path, activating one or more physical signaling devices 
indicative of the location of the added checkpoint 
and 
ii) are separate from the one or more computers.
(see, page 3, second to last paragraph noting “…. As a signal to be transmitted from the center device 6 to the mobile robot 30, for example, a tour schedule necessary for guarding, a tour start time, a tour start position, a tour end position, a tour route information such as a tour course instruction and a tour order, and the guard device 22…” Examiner noting: the claim interpretation is read to indicate that the guard tour path signaling device give the guard checkpoints for their routes and even generates new routes)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. Yukisachi teaches a center device for guard path.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yukisachi within the invention of Richman/Huhtala/Amis/Yukisachi with the motivation of protecting the security guards themselves.  Moreover, all inventions are within the same field of endeavor, therefore there is a high likelihood of success within the combination.  

As per claim 3,
Richman/Huhtala do not teach, however, Amis does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises comparing the sensor data to at least one threshold and determining the sensor data exceeds the at least one threshold.
(paragraph 50, noting “…When the user 100 exerts pressure in excess of a threshold amount, the panic feature is activated…”)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.

As per claim 4,
Richman
the monitoring system of claim 2, wherein receiving the indication of the guard tour path at the property comprises receiving an indication of presence of a guard at the property
(paragraphs 46 read in light of paragraph 82; wherein paragraph 46 discusses receiving indication of guard at the property by a guard wearing device and paragraph 82 going into discussion about guards on duty at all secured facility sites).

As per claim 5,
 Richman teaches
the monitoring system of claim 2, wherein receiving sensor data from the one or more sensors included in the monitoring system that is configured to monitor the property comprises receiving image data from one or more cameras included in the monitoring system that is configured to monitor the property
(paragraph 79 noting “… Moreover, it is contemplated that the video transmission feeds may come from both hard-wired video cameras such as 42 and 52 as shown, or from wireless video feeds (not shown). In some instances, automated video monitoring may be employed at the checkpoint level, or in the alternative, at the base station level of architecture…”)

As per claim 6,
Richman does not teach, however, Huhtala does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises determining that the received sensor data does not match any location found on the guard tour path
(Fig. 2B and corresponding paragraph 47)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Huhtala within the invention of Richman with the motivation of using GPS to keep users safe.  Both inventions are within the same field of endeavor, namely user safety. Moreover, given both inventions are within the same field of endeavor, there is a high likelihood of success by their combination. 

As per claim 7,
Richman teaches,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises determining that the sensor data indicates unusual activity at the property based on a time of the sensor data indicating the unusual activity.
(paragraphs 116-117, teaching by example, of “1:00 am”)


As per claim 10, 
Richman/Huhtala do not teach, however, Amis does teach,
the monitoring system of claim 2, wherein adding the location as a checkpoint on the guard tour path comprises transmitting a notification to a client device associated with a guard that indicates to the guard a new checkpoint added to the guard tour path
(paragraph 15, noting, “…alerting first responders to go to the scene, sending security personnel to the scene…” Examiner noting: by the “alerting” and “sending” the prior art is functioning to transmit a notification to the guard device that would indicate a new checkpoint has been added, since the checkpoints are merely points for the guards to check on the facility).

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.


As per claim 11,
Richman/Huhtala do not teach, however, Amis does teach,
 the monitoring system of claim 2, wherein adding the location as a checkpoint on the guard tour path comprises adding a new checkpoint on the guard tour path based on acceptance, by a guard, of addition of the new checkpoint to the guard tour path.
(paragraph 128)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Amis within the invention of Richman/Huhtala with the motivation of  providing assistance prior to a threatening incident occurring, the system may be able to thwart potential attacks, bodily harm, robberies, break-ins, and other criminal or dangerous activity.  (See, Amis Abstract)  Moreover,  given the inventions are within the same field of endeavor, there is a high likelihood of success by their combination.

As per claim 22,
Richman/Huhtala/Amis do not teach, however, Yukisachi does teach,
the monitoring system of claim 2, wherein the operations further comprise, in response to determining the location on the property associated with the unusual activity, determining whether a distance between the unusual activity and the guard tour path satisfies a threshold distance, wherein: adding the location as a checkpoint on the guard tour path is responsive to determining that the distance between the unusual activity and the guard tour path satisfies the threshold distance
(page 3, second to last paragraph, noting “…It has a monitoring computer system 8 for performing various processes such as performing operations, causing the security device 22 to perform predetermined processing….Each facility 11-12 is monitored to determine whether it is in a normal state or an abnormal state…” Examiner Noting:  Because the monitored facility goes into an “abnormal state” (i.e. unusual activity) the prior art system changes the course of the route to include the added checkpoint.)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. Yukisachi teaches a center device for guard path.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yukisachi within the invention of Richman/Huhtala/Amis/Yukisachi with the motivation of protecting the security guards themselves.  Moreover, all inventions are within the same field of endeavor, therefore there is a high likelihood of success within the combination.  


As per claim 23,
Richman teaches, 
 (New) The monitoring system of claim 2, wherein determining that the sensor data indicates the unusual activity at the property comprises determining that a guard departed from the guard tour path
(paragraph 19, noting “…The primary means by which the subject is tracked is by usage of a GPS. Comparison of the parameters of given geographical boundaries to the data from the location determining device may determine if the subject has deviated from those parameters…”)

As per claim 24,
Richman teaches,
the monitoring system of claim 2, comprising providing an instruction to at least one physical signaling device of the one or more physical signaling devices that causes the at least one physical signaling device to request user selection of an input device
(paragraph 97, noting “…1. Conversion Module 202. This module receives data from security hardware devices of varying types in their own specialized unique data format and converts this data into a standardized XML formatted message. Each unique hardware device requires a separate customized conversion module to translate its data into the coded SCA XML format for the purpose of further analysis. Thus, for this module, the input is a varying hardware signal, and the output is a standardized message in XML format…; Examiner noting: the input hardware signal is functioning as the user selection of an input device)


As per claim 25,
Richman teaches,
 the monitoring system of claim 24, wherein the input device comprises a light switch or a motion sensor
(paragraph 80, noting “Hard wired sensors 48 and 58 may be pre-existing units, or in the alternative, may be off the shelf security equipment designed to be installed and operated as motion sensors, heat sensors, etc.…”)

As per claim 26, See 112 1st Rejection
Richman teaches,
the monitoring system of claim 2, wherein the operations further comprise: determining that the sensor data indicates unusual activity at the property comprises determining that the location includes a quantity of unmonitored devices that satisfies a threshold quantity; and adding the location as a checkpoint on the guard tour path is responsive to determining the location on the property associated with the unusual activity and determining that the location includes the quantity of unmonitored devices that satisfies the threshold quantity
(paragraph 80)

As per claim 27,
Richman teaches,
the monitoring system of claim 2, wherein the operations further comprise: 
receiving an indication of a guard located at the property 
(paragraph 51, noting, “…Still another object of the instant invention is to provide a system for security which monitors the identification and authorization of personnel inside secured areas through use of two points access subsystem composed of a fixed device installed at a checkpoint and a mobile device (wearable or hand held) carried by authorized personnel which could be configured to integrate pre-existing security systems without modification of the core program…”) 

and receiving an indication that the monitoring system is in an unexpected state
(paragraph 81, noting “…The base station computer or CPU 30 accepts information from all checkpoint data processing subsystems 40 and 50, and any others in communications therein, stores the information in a database 34, provides access to this information to personnel in real-time mode and generates alerts if indicated by alert logic….” Examiner Noting: the alert is functioning as unexpected state)
As per claims 12-17 and 20-21,
Claims 12-17 and 20-21 disclose similar limitations to claims 1-7 and 10-11 above, however, in a method form. Richman discloses the prior art invention in a method form.  Therefore, claims 12-17 and 20-21 are rejected under similar rationale. 
 


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richman/Huhtala/Amis as applied to claims 2 and 12 above, and further in view of Dowens et al. (US Patent No. 6693530) (hereinafter, Dowens).

As per claim 8, 
Richman/Huhtala/Amis do not teach, however, Dowens does teach,
the monitoring system of claim 2, wherein determining that the sensor data indicates unusual activity at the property comprises comparing the sensor data to predetermined values for the one or more sensors expected during the guard tour path and determining that the sensor data indicates unusual activity at the property based on the comparison revealing that the sensor data is misaligned with the predetermined values for the one or more sensors expected during the guard tour path
(column 3, lines 67 to column 4, line 9 discussing “false alarms” that is found during the dispatch)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract) Dowens teaches receiving tracking information of various emergency services personnel, so that when a security breach has occurred at a particular location, the network may receive a surveillance profile from a computer that is disposed at the location where the detector is located, and dispatch the most geographically appropriate emergency services personnel as determined based on the tracking information. (see, Dowens Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Dowens within the invention of Richman/Huhtala/Amis with the motivation of detecting and monitoring security and safety breaches. 


As per claim 9,
Richman/Huhtala/Amis do not teach, however, Dowens does teach,
the monitoring system of claim 8, wherein the predetermined values dynamically change based on a guard location of a guard on the guard tour path
(column 3, lines 49-56)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. In an exemplary embodiment, the present invention provides varying levels of assistance to a user prior to, during, and after a threatening incident occurs. (See, Amis Abstract) Dowens teaches receiving tracking information of various emergency services personnel, so that when a security breach has occurred at a particular location, the network may receive a surveillance profile from a computer that is disposed at the location where the detector is located, and dispatch the most geographically appropriate emergency services personnel as determined based on the tracking information. (see, Dowens Abstract) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Dowens within the invention of Richman/Huhtala/Amis with the motivation of detecting and monitoring security and safety breaches. 

As per claims 18 and 19,
Claims 18 and 19 disclose similar limitations to claims 8 and 9, however, in a method form. Richman discloses the prior art invention in a method form.  Therefore, claims 18 and 19 are rejected under similar rationale as claims 8 and 9.

As per claim 22,
Richman/Huhtala/Amis do not teach, however, Yukisachi does teach,
the monitoring system of claim 2, wherein the operations further comprise, in response to determining the location on the property associated with the unusual activity, determining whether a distance between the unusual activity and the guard tour path satisfies a threshold distance, wherein: adding the location as a checkpoint on the guard tour path is responsive to determining that the distance between the unusual activity and the guard tour path satisfies the threshold distance
(page 3, second to last paragraph, noting “…It has a monitoring computer system 8 for performing various processes such as performing operations, causing the security device 22 to perform predetermined processing….Each facility 11-12 is monitored to determine whether it is in a normal state or an abnormal state…” Examiner Noting:  Because the monitored facility goes into an “abnormal state” (i.e. unusual activity) the prior art system changes the course of the route to include the added checkpoint.)

Richman teaches a security system comprising one or more sensor devices configured to detect conditions at one or more sites. Moreover, Richman teaches an enhanced human security guard service that integrates facilities management, and allows for identification and global positioning satellite (GPS) tracking of people. (see, Richman paragraph 8) Huhtala teaches detecting, via a Global Positioning System (GPS) sensor, location data along a route while a user traverses the route. Predefined route data is provided that accurately reflects the locations of the route. The detected location data is augmented using the predefined route data via a mobile terminal capable of interfacing with the GPS sensor. (see, Huhtala paragraph 6) Amis teaches anticipating a potentially threatening or dangerous incident, and providing varying levels of response to a user. Yukisachi teaches a center device for guard path.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yukisachi within the invention of Richman/Huhtala/Amis/Yukisachi with the motivation of protecting the security guards themselves.  Moreover, all inventions are within the same field of endeavor, therefore there is a high likelihood of success within the combination.  


As per claim 23,
Richman teaches, 
 (New) The monitoring system of claim 2, wherein determining that the sensor data indicates the unusual activity at the property comprises determining that a guard departed from the guard tour path
(paragraph 19, noting “…The primary means by which the subject is tracked is by usage of a GPS. Comparison of the parameters of given geographical boundaries to the data from the location determining device may determine if the subject has deviated from those parameters…”)

As per claim 24,
Richman teaches,
the monitoring system of claim 2, comprising providing an instruction to at least one physical signaling device of the one or more physical signaling devices that causes the at least one physical signaling device to request user selection of an input device
(paragraph 97, noting “…1. Conversion Module 202. This module receives data from security hardware devices of varying types in their own specialized unique data format and converts this data into a standardized XML formatted message. Each unique hardware device requires a separate customized conversion module to translate its data into the coded SCA XML format for the purpose of further analysis. Thus, for this module, the input is a varying hardware signal, and the output is a standardized message in XML format…; Examiner noting: the input hardware signal is functioning as the user selection of an input device)


As per claim 25,
Richman teaches,
 the monitoring system of claim 24, wherein the input device comprises a light switch or a motion sensor
(paragraph 80, noting “Hard wired sensors 48 and 58 may be pre-existing units, or in the alternative, may be off the shelf security equipment designed to be installed and operated as motion sensors, heat sensors, etc.…”)

As per claim 26, See 112 1st Rejection
Richman teaches,
the monitoring system of claim 2, wherein the operations further comprise: determining that the sensor data indicates unusual activity at the property comprises determining that the location includes a quantity of unmonitored devices that satisfies a threshold quantity; and adding the location as a checkpoint on the guard tour path is responsive to determining the location on the property associated with the unusual activity and determining that the location includes the quantity of unmonitored devices that satisfies the threshold quantity
(paragraph 80)

As per claim 27,
Richman teaches,
the monitoring system of claim 2, wherein the operations further comprise: 
receiving an indication of a guard located at the property 
(paragraph 51, noting, “…Still another object of the instant invention is to provide a system for security which monitors the identification and authorization of personnel inside secured areas through use of two points access subsystem composed of a fixed device installed at a checkpoint and a mobile device (wearable or hand held) carried by authorized personnel which could be configured to integrate pre-existing security systems without modification of the core program…”) 

and receiving an indication that the monitoring system is in an unexpected state
(paragraph 81, noting “…The base station computer or CPU 30 accepts information from all checkpoint data processing subsystems 40 and 50, and any others in communications therein, stores the information in a database 34, provides access to this information to personnel in real-time mode and generates alerts if indicated by alert logic….” Examiner Noting: the alert is functioning as unexpected state)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943. The examiner can normally be reached Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623